The offense is aggravated assault; punishment fixed at confinement in the county jail for a period of ninety days and a fine of $250.00.
The prosecution was under an indictment charging an assault with intent to murder.
The evidence heard before the trial court and the jury is not brought forward for review.
There are two bills of exception, one of which complains of the refusal of the court to charge on the law of simple assault; the other complains that the witness Pitman testified that while standing on the street opposite the place where the shooting took place, he saw a person come out of a door but that he did not know who it was, but to the best of his knowledge and opinion it was appellant. In the absence of the evidence, we cannot know whether the issue of simple assault was raised, nor whether there were such facts contained in the bill of exceptions complaining of the testimony of the witness Pitman mentioned as would enable us to determine whether it was *Page 173 
admissible or whether it was harmful. Pitman's relation to the case is not revealed by the bill.
The record revealing no error, the judgment is affirmed.
Affirmed.